Name: Council Regulation (EEC) No 3453/80 of 22 December 1980 amending Council Regulation (EEC) No 154/75 on the establishment of a register of olive cultivation in the Member States producing olive oil
 Type: Regulation
 Subject Matter: economic policy;  EU institutions and European civil service;  Europe;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31980R3453Council Regulation (EEC) No 3453/80 of 22 December 1980 amending Council Regulation (EEC) No 154/75 on the establishment of a register of olive cultivation in the Member States producing olive oil Official Journal L 360 , 31/12/1980 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 12 P. 0248 Greek special edition: Chapter 03 Volume 32 P. 0121 Swedish special edition: Chapter 3 Volume 12 P. 0248 Spanish special edition: Chapter 03 Volume 20 P. 0073 Portuguese special edition Chapter 03 Volume 20 P. 0073 COUNCIL REGULATION (EEC) No 3453/80 of 22 December 1980 amending Council Regulation (EEC) No 154/75 on the establishment of a register of olive cultivation in the Member States producing olive oil THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Articles 22 and 146 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 154/75 (1), as amended by Regulation (EEC) No 1794/79 (2), lays down the time limits for establishing the register of olive cultivation in the producer Member States in the Community of Nine ; whereas the same time limits should be fixed for establishing the register of olive cultivation in Greece and provision should be made for these time limits to run from 1 November 1982; Whereas, in order to ensure that there are funds to cover the cost of establishing the register of olive cultivation in Greece, the amount of production aid paid to Greek olive growers to be withheld, and the period over which this should be done, should be laid down, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 154/75 is hereby amended as follows: 1. the following subparagraph is added to Article 1 (2): "With regard to the establishment of the register of olive cultivation in Greece, the time limits referred to at (a) and (b) shall run from 1 November 1982." 2. the following paragraph 2a is inserted in Article 3: "2a. The competent authorities of Greece responsible for payment of the production aid referred to in Article 5 of Regulation No 136/66/EEC shall, at the time of payment, effect a deduction of 0 796 ECU per 100 kilograms. This deduction shall apply to aid in respect of the 1980/81, 1981/82, 1982/83 and 1983/84 marketing years." Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1) OJ No L 19, 24.1.1975, p. 1. (2) OJ No L 206, 14.8.1979, p. 3.